TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00025-CV



  Texas Citizens for a Safe Future and Clean Water and Mr. James G. Popp, Appellants

                                                 v.

          Railroad Commission of Texas and Pioneer Exploration, Ltd., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-06-001303, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                          OPINION


               Appellants Texas Citizens for a Safe Future and Clean Water and James G. Popp

(collectively, “Texas Citizens”) appeal from a district court judgment affirming the Railroad

Commission’s decision to grant a permit to Pioneer Exploration, Ltd. to operate a commercial

injection well for the disposal of oil and gas waste. Texas Citizens argues on appeal that the

Commission, in granting the permit, denied Texas Citizens due process and failed to adequately

consider the public interest.

               We hold that while the Commission did not deny Texas Citizens due process in

granting the permit, the Commission did interpret “the public interest” too narrowly and therefore

failed to adequately consider additional factors that may affect the public interest. We remand this

case to the Commission for a reconsideration of the permit under a broader interpretation of “the

public interest.”
                                           BACKGROUND

                Pioneer applied to the Commission for a permit to convert an old gas well in Wise

County, Texas (the “Dinwiddie 1-A” well) into a commercial well for the disposal of oil and gas

waste by underground injection. Several Wise County residents, including Texas Citizens, opposed

Pioneer’s application. Because the application was opposed, the Commission held an administrative

hearing, during which all parties were allowed to present evidence.

                The Commission requires that applications for injection wells include the

identification of any wells located within a ¼-mile radius of the proposed injection well to ensure

that there are no penetrations that could become a conduit for migration of the injected waste. In the

area known as the Barnett Shale—the area where the Dinwiddie 1-A is located—the Commission’s

practice is to apply more stringent criteria to applications for injection wells, requiring that all wells

located within a ½-mile radius of the proposed injection well be identified. Pioneer exceeded this

requirement by including in its application a review of all wells located within a one-mile radius of

the Dinwiddie 1-A.

                During the initial administrative hearing, which was held on May 20, 2005,1 Ronald

Wefelmeyer, who prepared Pioneer’s application, testified that there were no wells located within

a ¼-mile radius of the proposed well. Wefelmeyer further testified that of the 14 wells located

within a one-mile radius of the proposed well, all except one were cased in accordance with the

surface-casing requirements established by the Texas Commission on Environment Quality (TCEQ)




        1
         To avoid confusion, we will refer to the initial hearing as “the May hearing,” and the
reconvened hearing as “the October hearing.”

                                                    2
and that the remaining well was plugged properly according to the TCEQ’s requirements.

Wefelmeyer also stated, while looking at an exhibit showing the geologic cross-sections of the

underground strata in the area, that a particular well, the Donaldson No. 1, was not correctly located

on the Commission’s maps, which were relied on by Pioneer in completing the application and

preparing the exhibits. Wefelmeyer testified that the Donaldson No. 1 was actually closer to the

Dinwiddie 1-A than indicated on the maps.

               Later testimony by James Popp suggested that there was an additional well, referred

to during the remainder of the May hearing as the “mystery well,” located within a ¼-mile radius of

the Dinwiddie 1-A and improperly identified on the Commission’s maps as being located elsewhere.

The Commission’s underground-injection-control staff became concerned about the existence of the

“mystery well” and indicated that they may have taken another position or a more active role at the

hearing if they had been aware of the existence of this well. In response, the hearing examiners

recessed the hearing to allow Pioneer the opportunity to supply the Commission’s staff with

additional information regarding the “mystery well.”

               Texas Citizens argued that because Pioneer failed to identify the “mystery well,” the

application should be dismissed. The hearing examiners refused to dismiss the proceeding, stating

that “unless the application were dismissed with prejudice, it could simply be refiled in any event.

And we think it’s a waste of the parties’ time and a waste of the Commission’s time to adopt a

procedure which would contemplate having to start over on this case, bring everybody back for

another hearing.” The examiners stated that all parties would have an opportunity to present any

evidence they cared to present when the hearing was reconvened.


                                                  3
               By letter dated June 6, 2005, the Commission informed Pioneer that it no longer

considered Pioneer’s permit application to be administratively complete and listed a number of items

required in order for the application to be complete. Pioneer subsequently amended its permit

application and provided the Commission with supplemental information.

               The hearing on Pioneer’s permit application was reconvened on October 6, 2005.

Wefelmeyer testified that he had identified the “mystery well” as the Donaldson No. 1, the well that

had been mislocated on the Commission’s maps. The Commission’s maps erroneously represented

that the Donaldson No. 1 was outside of a ½-mile radius of the Dinwiddie 1-A, when in fact the

Donaldson No. 1 was within a ¼-mile radius and should have been identified as such in

Pioneer’s application.

               In the interval between the May hearing and the October hearing, Pioneer performed

a remedial cement squeeze job on the Donaldson No. 1, which satisfied the concerns of Commission

staff regarding risks posed by the proximity of the Donaldson No. 1 to the Dinwiddie 1-A. As a

result of the remedial cement squeeze, Pioneer’s application was declared administratively complete

by the Commission.

               On December 2, 2005, the Commission’s hearing examiners issued a Proposal for

Decision (PFD), recommending issuance of the permit. The Commission adopted the PFD and

issued the permit. After exhausting its administrative remedies, Texas Citizens sought judicial

review of the Commission’s decision. The district court affirmed the Commission’s decision and

this appeal followed.




                                                 4
                                   STANDARD OF REVIEW

               We review the Commission’s decision under a substantial evidence standard.

See Tex. Util. Code Ann. § 105.001 (West 2007); Entex v. Railroad Comm’n of Texas, 18 S.W.3d
858, 862 (Tex. App.—Austin 2000, pet. denied). We shall reverse or remand a contested case if

substantial rights of the appellant have been prejudiced because the administrative findings,

inferences, conclusions, or decisions are (1) in violation of a constitutional or statutory provision,

(2) in excess of the agency’s statutory authority, (3) made through unlawful procedure, (4) affected

by other error of law, (5) not reasonably supported by substantial evidence considering the reliable

and probative evidence in the record as a whole, or (6) arbitrary or capricious or characterized by

abuse of discretion or clearly unwarranted exercise of discretion.               Tex. Gov’t Code

Ann. § 2001.174(2) (West 2000). In a substantial evidence review, “[t]he true test is not whether

the agency reached the correct conclusion, but whether some reasonable basis exists in the record

for the action taken by the agency.” Texas Health Facilities Comm’n v. Charter Med.—Dallas, Inc.,

665 S.W.2d 446, 452 (Tex. 1984).


                                          DISCUSSION

Due Process

               In its first issue, Texas Citizens argues that it was denied an opportunity for a fair

hearing because the administrative hearing should have been terminated at the time the Commission

determined that Pioneer’s application was not administratively complete. Texas Citizens asserts that

the hearing examiners violated agency procedural rules by allowing Pioneer to amend its application



                                                  5
and reconvening the hearing at a later date and that this failure to follow procedure resulted in a

denial of Texas Citizens’ procedural due process rights.

               Due process requires notice and an opportunity to be heard at a meaningful time and

in a meaningful manner. University of Texas Med. Sch. v. Than, 901 S.W.2d 926, 930 (Tex. 1995).

“What process is due is measured by a flexible standard that depends on the practical requirements

of the circumstances.” Id. A party to a contested case before a state agency is entitled to a hearing

and an opportunity “to respond and to present evidence and argument on each issue involved in the

case.” Tex. Gov’t Code Ann. § 2001.051 (West 2000).

               Texas Citizens argues that because Pioneer’s application was not administratively

complete at the time of the May hearing, Pioneer failed to satisfy its burden of proof and the

application should have been dismissed as a result. Texas Citizens further claims that by failing to

dismiss the application, the hearing examiners violated an administrative code section stating that

the Commission shall administratively deny any application that remains incomplete after the

applicant has had the opportunity to make up to two supplemental filings. See 16 Tex. Admin. Code

§ 1.201 (2004) (Tex. R.R. Comm’n, Permit Processing). However, there is no evidence in the record

to suggest that Pioneer had exhausted two supplemental filing opportunities at the time of the May

hearing.2 After the “mystery well” was discovered, the May hearing was adjourned and the

Commission requested that Pioneer submit certain information required to complete the application.




       2
           There is evidence that one supplemental filing was made prior to the May hearing. By
letter dated March 18, 2005, the Commission requested additional information regarding Pioneer’s
permit application, which Pioneer provided on March 29, 2005.

                                                 6
In response, Pioneer supplemented its application and the Commission determined that the

application was administratively complete. These facts do not support a finding that the hearing

examiners violated § 1.201 by allowing Pioneer to supplement its application or that the inaccuracy

discovered in Pioneer’s application constituted a failure to satisfy its burden of proof that

warranted dismissal.3

                Furthermore, Texas Citizens was afforded the opportunity to present any evidence

it desired to present at both the May and the October hearings. At the May hearing, the examiners

stated that, “When we reach the end of whatever anybody wants to present today, we are going to

hold the record open in this case . . . then we are going to set a continued hearing in this matter, and

at that point the parties can take whatever position they want to.” In order to avoid any confusion,

the hearing examiners further stated, “If everybody wants to come back and have another say, well,

they will have that chance. What we are saying is, if anybody would prefer—who hasn’t already

testified would prefer to give testimony today so you don’t have to come back, well, we will give

you that chance.” Counsel for Texas Citizens appeared at both hearings to offer testimony and

evidence in support of Texas Citizens’ position, as well as cross-examine Pioneer’s witness. In light

of the Commission’s efforts to allow all parties to the proceeding an ample opportunity to present

evidence, it is clear that Texas Citizens was afforded a fair hearing.




        3
         Furthermore, 16 Tex. Admin. Code § 1.201 applies to permit applications that have not yet
been docketed as contested case proceedings. See 16 Tex. Admin. Code § 1.201 (2004) (Tex. R.R.
Comm’n, Permit Processing). It is not clear whether this rule even applies to a situation in which
an application was considered administratively complete, docketed as a contested case proceeding,
and then subsequently deemed incomplete.

                                                   7
               The Commission not only provided Texas Citizens with a fair hearing, but also took

Texas Citizens’ interests into account in deciding to recess the hearing. As the hearing examiners

pointed out at the close of the May hearing, the purpose of the Commission’s decision to recess the

hearing and reconvene at a later date was to avoid wasting the parties’ time and resources by starting

the hearing process again from the beginning. Examiner James Doherty stated:


       The application is not going to be dismissed or ordered to be denied or anything like
       that right at this time because unless the application were dismissed with prejudice,
       it could simply be refiled in any event. And we think it’s a waste of the parties’ time
       and a waste of the Commission’s time to adopt a procedure which would contemplate
       having to start over on this case, bring everybody back for another hearing.


By choosing to recess the hearing and reconvene at a later date, the Commission prevented the waste

of time and resources that would have resulted if the hearing had been dismissed and the application

refiled. Texas Citizens, rather than suffering from a violation of due process, actually benefitted by

avoiding an unnecessary repetition of the agency proceedings on a refiled application.

               Because the Commission did not violate agency procedures in recessing and

subsequently reconvening the hearing and because Texas Citizens was given a fair hearing with

ample opportunity to respond and to present evidence and argument on each issue involved in the

case, we hold that Texas Citizens’ due process rights were not violated in the administrative

proceeding on Pioneer’s permit application. Texas Citizens’ first issue is overruled.


Public Interest

               Before issuing an injection well permit, the Commission must make a finding “that

the use or installation of the injection well is in the public interest.” Tex. Water Code Ann.


                                                  8
§ 27.051(b)(1) (West Supp. 2006). In its second issue, Texas Citizens argues that the Commission

took too narrow a view of “the public interest” by focusing only on the increased recovery of oil and

gas and disregarding the public interest concerns presented by Texas Citizens.

               At the May hearing, Texas Citizens offered testimony and evidence that they alleged

related to the public interest. Texas Citizens’ primary concern was a public-safety issue regarding

the fact that trucks hauling saltwater waste would frequently be accessing the well site using narrow,

unpaved roads. Wefelmeyer testified that the proposed disposal well could operate 24 hours a day,

7 days a week, with 20 to 50 hauling trucks—each carrying up to 100 barrels of saltwater

waste—accessing the site each day. Texas Citizens took the position that because the dirt roads

contained blind curves and were often used by children and pedestrians, the presence of a large

number of trucks hauling between 2,000 and 5,000 barrels of saltwater waste a day would create a

public-safety issue.

               Pioneer and the Commission argue that the factor considered in granting Pioneer’s

application—the increased capacity for oil and gas production in Texas—is an appropriate factor for

making a public interest finding and that, while the hearing examiners did in fact hear and consider

evidence on Texas Citizens’ traffic-related concerns, these types of issues were not within the

Commission’s jurisdiction and could not be considered.

               There is no controlling precedent interpreting what considerations the Commission

may weigh when determining whether a proposed injection well is in the public interest under Texas

Water Code § 27.051(b)(1). Administrative agencies have wide discretion in determining what

factors to consider when deciding whether the public interest is served. See Public Util. Comm’n of

Texas v. Texas Tel. Assoc., 163 S.W.3d 204, 213 (Tex. App.—Austin 2005, no pet.). “An agency

                                                  9
abuses its discretion in reaching a decision if it omits from its consideration factors that the

legislature intended the agency to consider, includes in its consideration irrelevant factors, or reaches

a completely unreasonable result after weighing only relevant factors.” Hinkley v. Texas State Bd.

of Med. Examiners, 140 S.W.3d 737, 743 (Tex. App.—Austin 2004, pet. denied).

                The Commission relies solely on the possibility for increased capacity for oil and gas

production as the reason that the proposed injection well is in the public interest. In the proposal for

decision, the hearing examiners state:


        It is in the public interest to safely produce hydrocarbon reserves in order to meet
        market demand. . . . The production of hydrocarbons for use by the people of Texas
        and industry serves the public interest. Production from the Barnett Shale is obtained
        by fracing with large volumes of water and the frac water must then be recovered and
        disposed of. The safe and proper disposal of produced saltwater in disposal wells
        such as the one proposed by Pioneer meets this need and thereby serves the public
        interest. . . It is in the public’s interest to encourage the safe drilling and completion
        of more wells for the production of oil and gas.


Finding of fact 7 in the PFD states:


        Use of the proposed disposal well is in the public interest because it will provide
        needed additional disposal capacity and an economical means of disposing of
        produced salt water from completed wells in the rapidly expanding Barnett Shale
        Field Area, thereby increasing ultimate recovery from these wells and preventing
        waste. The safe and proper disposal of produced saltwater serves the public interest.


Conclusion of law 5 merely tracks the statutory language, stating, “The use of the proposed disposal

well is in the public interest pursuant to Sec. 27.051 of the Texas Water Code.”

                While relying solely on the increased production of oil and gas to indicate that

Pioneer’s well would be in the public interest, the hearing examiners declined to consider Texas


                                                   10
Citizens’ public-safety concerns, determining that traffic issues do not come within the

Commission’s jurisdiction. The PFD explicitly states:


       The Commission does not have jurisdiction to regulate truck traffic on the state’s
       roads and highways. The examiners sympathize with the Protestants’ concerns about
       property values and other quality of life issues, but conclude that Pioneer has met its
       burden of proof on the statutory issues the Commission is required to consider,
       including the public interest issue.


               The Commission relies heavily on an unpublished opinion from this Court,

Grimes v. State, No. 03-04-00154-CV, 2005 Tex. App. LEXIS 6963 (Tex. App.—Austin

Aug. 26, 2005, no pet.) (mem. op.), citing it in support of the argument that the Commission may

take the increased production of mineral resources into account in determining whether a proposed

injection well is in the public interest. However, the holding in Grimes was that the conservation

of natural resources could be considered as one factor in making a public interest determination,

because a party opposed to the permit had argued that maximizing the natural resource yield was

“not the proper ‘public interest’ inquir[y] the legislature intended.” Id. at *11. Grimes does not hold

that the conservation of natural resources should be considered as the only relevant factor, to the

exclusion of any additional factors that might affect the public interest, which the Commission

appears to have done in the present case. Texas Citizens does not dispute that increased capacity for

the production of oil and gas should be included in the public interest analysis, but argues instead

that the Commission should have also taken additional factors under consideration before granting

Pioneer’s permit.

               The Commission further contends that traffic-related issues, such as the concerns

presented by Texas Citizens, should not be reviewed in making a public interest determination,

                                                  11
claiming that a comparison of the injection-well-permitting requirements set forth in Texas Water

Code § 27.051(b) with the requirements found in § 27.051(a) for permits issued by the TCEQ shows

that the legislature did not intend for the Commission to take public-roadway issues into account.4

The findings that must be made by the TCEQ under § 27.051(a) are:


       (1) that the use or installation of the injection well is in the public interest;

       (2) that no existing rights, including, but not limited to, mineral rights, will be
       impaired;

       (3) that, with proper safeguards, both ground and surface fresh water can be
       adequately protected from pollution;

       (4) that the applicant has made a satisfactory showing of financial responsibility if
       required by Section 27.073 of this code;

       (5) that the applicant has provided for the proper operation of the proposed hazardous
       waste injection well;

       (6) that the applicant for a hazardous waste injection well not located in an area of
       industrial land use has made a reasonable effort to ensure that the burden, if any,
       imposed by the proposed hazardous waste injection well on local law enforcement,
       emergency medical or fire-fighting personnel, or public roadways, will be reasonably
       minimized or mitigated; and

       (7) that the applicant owns or has made a good faith claim to, or has the consent of
       the owner to utilize, or has an option to acquire, or has the authority to acquire

       4
         The TCEQ exercises jurisdiction over the issuance of permits for injection wells disposing
of industrial and municipal waste. Tex. Water Code Ann. § 27.011 (West 2000). Industrial and
municipal waste includes waste that results from “processes of industry, manufacturing, trade or
business; development or recovery of natural resources other than oil or gas; or disposal of sewage
or other wastes of cities, towns, villages, communities, water districts, and other municipal
corporations.” Id. § 27.002(5). The Commission, on the other hand, exercises jurisdiction over the
issuance of permits for injection wells disposing of oil and gas waste. Id. § 27.031. Oil and gas
waste includes waste related to the production of oil, gas, or geothermal resources, the underground
storage of hydrocarbons other than storage in artificial tanks or containers, or the operation of
gasoline plants, natural gas processing plants, or pressure maintenance or repressurizing plants. Id.
§ 27.002(6).

                                                  12
       through eminent domain, the property or portions of the property where the
       hazardous waste injection well will be constructed.


               The Commission, on the other hand, is only required to make the following findings

under § 27.051(b):


       (1) that the use or installation of the injection well is in the public interest;

       (2) that the use or installation of the injection well will not endanger or injure any oil,
       gas, or other mineral formation;

       (3) that, with proper safeguards, both ground and surface fresh water can be
       adequately protected from pollution; and

       (4) that the applicant has made a satisfactory showing of financial responsibility if
       required by Section 27.073 of this code.


               While the first four required findings are essentially the same for both the

Commission and the TCEQ, there are no comparable provisions in § 27.051(b) that would require

the Commission to make the findings that are required of the TCEQ by § 27.051(a)(5), (6), and (7).

The Commission argues that because § 27.051(a)(6) specifically requires the TCEQ to make a

finding that any burden on public roadways is minimized or mitigated and that § 27.051(b) does not

contain such a requirement, the legislature did not intend for the Commission to consider issues

related to public roadways. We disagree.

               The Commission ignores the fact that § 27.051(a)(6) is limited in its applicability only

to hazardous waste injection wells that are not located in areas of industrial land use. The additional

requirement found in § 27.051(a)(6) could easily be the result of the legislature’s belief that

hazardous waste injection wells in non-industrial areas require more careful oversight and explicit


                                                   13
statutory requirements regarding the issuance of permits.            Upholding the Commission’s

interpretation of § 27.051 would mean that the TCEQ may ignore any public-interest concerns

regarding public roadways, as well as local law enforcement, emergency medical, or fire-fighting

personnel, in reviewing permit applications for non-hazardous waste injection wells or for hazardous

waste injection wells in industrial areas, and that the Commission may ignore such concerns in

reviewing all permit applications. This Court declines to hold that public roadways and local law

enforcement, emergency medical, and fire-fighting personnel are not to be afforded consideration

unless a hazardous waste injection well is proposed that will be located in a non-industrial area. The

specific mandate found in § 27.051(a)(6), which affects only very limited types of permit

applications regulated by the TCEQ, does not necessarily imply that the legislature intended to

foreclose consideration of public interest concerns related to public roadways in all other situations.

The statutory requirement that the TCEQ make specific findings related to public roadways for

hazardous waste injection wells in non-industrial areas simply does not support an inference that the

Commission may ignore traffic-related factors affecting the public interest.5

               Because the Commission believed it could only review the effect on oil and gas

production in making a public interest determination on Pioneer’s permit, we hold that the



       5
          The Commission also ignores the fact that § 27.051(d) states that the TCEQ, in determining
whether an injection well is in the public interest, “shall consider, but shall not be limited to the
consideration of” three additional factors—the compliance history of the applicant, whether there
is a practical, economic, and feasible alternative to the injection well reasonably available, and, for
hazardous waste disposal wells, whether the applicant will maintain sufficient public liability
insurance or otherwise demonstrate sufficient financial responsibility. This provision further
demonstrates that the legislature chose to apply additional scrutiny to hazardous waste disposal
wells. Furthermore, § 27.051(d), in stating that the TCEQ shall not be limited to the factors
enumerated, emphasizes that a broad spectrum of factors should be employed in making a public-
interest determination.

                                                  14
Commission abused its discretion in failing to consider other factors in determining whether the

permit would be in “the public interest” under Texas Water Code § 27.051(b)(1). While the

legislature did not specify which factors should be considered, the scope of “the public interest” must

be broader than the effect on oil and gas production. Such a narrow interpretation of “the public

interest” could potentially allow the Commission to rubber stamp injection well permit applications

despite legitimate public safety concerns, which the legislature, in passing § 27.051(b) and requiring

that the effect on the public interest be considered, clearly did not intend.

               In a post-submission brief filed after oral argument, the Commission argues that,

while it was not required to consider traffic-related concerns in ruling on Pioneer’s permit

application, there is insufficient evidence in the record to show that the Commission failed to

consider such factors. To support this contention, the Commission notes that only the findings of

fact and conclusions of law of the PFD were adopted by the Commission’s final order, so that the

comments by the hearing examiners in the PFD regarding the Commission’s lack of jurisdiction to

consider traffic-related concerns did not represent the official position of the Commission. However,

regardless of whether the Commission’s final order incorporates the hearing examiners’ statements,

the Commission continues to argue in its post-submission brief, as it did at oral argument and in its

initial brief, that traffic-related concerns are not within the jurisdiction of the Commission and

therefore should not be considered in public interest determinations.6 The Commission’s position




       6
         In order to support this position, the Commission’s initial brief quotes the portions of the
PFD that it now claims are only the views of the hearing examiners and not the Commission itself.


                                                  15
taken on appeal and the statements made by the hearing examiners in the PFD provide sufficient

evidence that Texas Citizens’ traffic concerns were not considered as part of the

public interest analysis.

               Furthermore, the Commission argues that it cannot consider the effect of increased

truck traffic on rural roads because regulating road-safety issues is solely within the jurisdiction of

other governmental agencies. However, practically all matters of public safety are regulated by some

governmental agency. If the Commission is foreclosed from considering any matter that falls within

the jurisdiction of another governmental agency when making public interest determinations, then

the Commission’s realm of inquiry is essentially limited to reviewing a proposed injection well’s

effect on oil and gas production. Such a limited scope of review cannot have been the legislature’s

intent in giving the Commission the broad mandate found in Texas Water Code § 27.051(b) to

consider “the public interest.” The Commission does not need the authority to regulate road safety

issues in order to determine whether the development of an injection well will create traffic-related

problems of such magnitude that the harm to the public outweighs the benefit of increased oil and

gas production. The Commission is not being asked to regulate road safety, but merely to consider

potential threats to public safety before issuing an injection-well permit.

               In addition to the power to deny applications that are not in the public interest, the

Commission may also resolve public-safety issues by regulating the activities of the injection well

itself. The Commission’s final order places a number of “special conditions” and “standard

conditions” on the proposed injection well. Standard condition number 12(e) states, “Prior to

beginning operation, the facility shall have security to prevent unauthorized access. Access shall be


                                                  16
secured by a 24-hour attendant, a fence and locked gate when unattended, or a key-controlled access

system.” This condition placed on Pioneer’s permit requiring the maintenance of sufficient security

to prevent unauthorized access suggests that the Commission has exercised authority to regulate the

operations of the injection well in order to ensure public safety. Similarly, the Commission may be

able to conserve natural resources, while also addressing any relevant public-safety concerns, by

taking steps such as regulating the number of trucks accessing the well, limiting the hours of

operation, or requiring the use of alternative access routes to the well. When reconsidering the

public interest finding on remand, the Commission might also consider whether any possible

conditions may be applied to the injection well to alleviate relevant public-safety concerns.

               While administrative agencies have wide discretion in determining what factors to

consider when deciding whether the public interest is served, we hold that the Commission abused

its discretion by limiting its public interest determination to the conservation of natural resources.

We remand to the Commission to reconsider its public interest determination, using a broader

definition of “the public interest,” which includes public-safety concerns where evidence of such

concerns has been presented.


                                          CONCLUSION

               We affirm the district court’s judgment that the Commission did not violate Texas

Citizens’ due process rights by recessing and reconvening the hearing on Pioneer’s injection well

permit. However, because the Commission relied on an improperly narrow definition of “the public

interest” in granting Pioneer’s application, we reverse the district court’s judgment affirming the




                                                 17
Commission’s final order and remand to the Commission for further proceedings

consistent with this opinion.


                                                  _____________________________________

                                                   Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Affirmed in part; Reversed and Remanded in part

Filed: December 6, 2007




                                             18